DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to after final  4/18/2022. Claims 1-20 are pending. In response to Amendment, the previous rejection of claims 1-20 under 35 USC 103(a) as obvious Sullivan et al (US 2020/0035350) in view of Madabushi et al  (US 2017/0161891) are withdrawn.
				
				Allowable Subject Matter 
Claims 1-20 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Sullivan et al teaches a method of determining primary sites from biomedical images, comprising:
 Identifying, by a computing system, a first biomedical image of a first sample ( first supervises learning model, 430, figure 6,[0049])
 obtained from a secondary site associated with a condition in a first subject ( note that the histological images in the first database of sample histological images and a predetermined number (e.g., positive integer N) of sample target histological images in the second database of sample target histological images.  One or more features (e.g., anatomical locations) of the M number of the sample histological images in the first database may be associated or aligned to match one or more features (e.g., anatomical locations) of the N number of sample target histological images in the second database, paragraph [0048]); the condition originating from a primary site and spreading to the secondary site( The supervised association learner 330 may be configured to generate a predictive model by associating the second unsupervised learning model with the first unsupervised learning model based on a golden set of matching images, according to one embodiment of the present disclosure, as will be described in detail with reference to FIG. 6., paragraph [0046]); 
determining , by the computing system, the primary site for the condition by applying the first biomedical image to a site prediction model comprising a plurality of weights ( the predictive model may represent a deep-learning neural network based structure.  The predictive model may include a plurality of parameters that may be defined by the model hyper parameters such as the topology of the network (e.g., number and width of layers, filter sizes, etc.), activation functions, etc. and the learned weights and biases of that network, paragraph [0058]); the site prediction model trained using a training dataset having a plurality of examples (identify at least one target histological image corresponding to the target region in the histological image based on a predictive model associating one or more sample histological images with one or more sample target histological images; paragraph [0013]] figure 3 and 5 [0039]; [0055]), each example comprising: 
ii) a first label identifying one of the respective primary site or the respective secondary site from which the respective sample was obtained (The supervised association learner 330 is configured to use one or more labels for each of one or more sample target histological images in the golden 
set of matching images 610 to train and/or update the predictive model 620.paragraph [0062])
 and iii) a second label identifying the respective primary site where the respective condition originated (paragraph [0062]).
storing, by the computing system, for the first subject, an association between the first biomedical image and the primary site determined using the site prediction model ( storing unit 350, paragraph [0016],[0039])
	Madabushi teaches an image acquisition circuit that acquires a WSI of a region of tissue demonstrating cancerous pathology, an adaptive sampling circuit that selects a subset of tiles from the WSI using an iterative QMC Sobol sequence sampling approach, an invasiveness circuit that determines a probability of a presence of invasive pathology in a member of the subset of tiles, a probability map circuit that generates an invasiveness probability map based on the probability, a probability gradient circuit that generates a gradient image based on the invasiveness probability map, and a classification circuit that classifies the region of tissue based on the probability map(abstract,[0022-0024]). Madabhushi teaches constructing a probability map of the region of tissue based on the prediction probability and the sampling subset and  constructing the probability map includes cubically interpolating the prediction probability to a plurality of pixels in the WSI.  Note that the automated classifier may return probabilities associated with members of the sampling subset.  Example methods and apparatus may extend the estimation represented by the returned probabilities to other regions of the WSI using cubic interpolation, paragraph [0044-0046]). None teaches: 
the primary site corresponding to a first organ and the secondary site corresponding to a second organ different from the first organ of the first subject; determining, by the computing system, the primary site corresponding to the first organ from which the condition originated by applying the first biomedical image to a site prediction model comprising a plurality of weights, the site prediction model trained using a training dataset having a plurality of examples.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 8 and 15 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664